IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,060-07


IN RE CHARLES RAY BAKER, JR. , Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F34012, F35475 IN THE 249TH DISTRICT COURT
FROM JOHNSON COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed four applications for writs of habeas corpus
challenging convictions in the 249th District Court of Johnson County, and that only two were filed
and forwarded to this Court. 
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Johnson County, is ordered to file a response. The District Clerk shall state whether his office has
received any 11.07 writ applications challenging the convictions in the above cause numbers since
September 2013. If the District Clerk received any such applications, he shall state whether they
were filed in the District Court. If applications were received but not filed, the District Clerk shall
include the rationale for not filing the applications in his response. This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: February 19, 2014
Do not publish